Citation Nr: 0814805	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and a friend 




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.  He had an additional period of reserve duty between 
May 1965 and April 1969.  The veteran died in April 2005.  
The appellant is his spouse.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to service 
connection for the cause of the veteran's death.

In January 2008, the appellant and a friend testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board (i.e., a "Travel Board" hearing).  A 
transcript of the proceeding is of record.  

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.








REMAND

The basis for the present claim set forth by the appellant is 
that the veteran had exposure to hazardous airborne chemicals 
during a training exercise on active duty service, which 
caused or substantially contributed to his death due to 
respiratory ailments. 

According to his death certificate, the veteran died on April 
[redacted], 2005, from respiratory failure, with the approximate 
interval between onset and the date of death of eight weeks.  
There were also listed contributing causes of death of 
pneumothorax, with an onset of eight weeks previously, and 
bullous emphysema, which had an onset twenty-years 
previously.  

On further review of the competent evidence of treatment for 
a respiratory disorder, on an April 2004 VA examination 
during the veteran's lifetime, he indicated receipt of 
disability benefits from the Social Security Administration 
(SSA) because of a chronic obstructive lung disorder that was 
emphysema.  An earlier letter from treating physician Dr. 
J.B. was sent to the SSA in December 1984, in connection with 
the original claim for benefits with that agency premised 
upon a respiratory disorder.  The SSA's decision on that 
claim and any supporting medical records would provide 
essential medical history on the origin of a post-service 
respiratory disorder.  Thus, these records should be obtained 
and associated with the               claims file.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  See also 38 C.F.R.   § 
3.159(c)(2) (2007) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency).

Additional development of the record is necessary to address 
the issue of medical causation in this matter.  


Service treatment records do not expressly document an 
incident of direct exposure to gas therein on active duty, 
including during a basic training exercise as alleged.  
(Several attempts to obtain treatment records from a 
subsequent period of reserve duty were not successful.)

The February 2000 correspondence from Dr. A.R., a private 
physician treating     the veteran, diagnosed chronic 
obstructive pulmonary disease (COPD) and bullous emphysema in 
both lungs, considered to be due to exposure to noxious fumes 
while in service.  It was stated the clinical findings 
revealed noxious exposure as a probable cause of illness.  
This physician's March 2002 letter provided a similar 
conclusion, also stating that when first evaluating the 
veteran (in 1984), his chest         x-ray demonstrated 
scarring consistent with the history obtained.  These letters 
were provided to the RO in furtherance of a then-pending 
claim on appeal for service connection for COPD (which was 
denied pursuant to a July 1985 RO rating decision, but had 
since been reopened on receipt of new and material evidence).  

On an April 2004 VA respiratory examination, the diagnosis 
was COPD, moderate-to-severe obstructive lung changes.  The 
examiner stated that in his opinion, just one episode of gas 
exposure was not significant enough to give severe emphysema 
and bullous emphysematous changes 20-years later, and the 
most likely cause of the veteran's lung condition was instead 
a 22-year history of smoking.  The examiner indicated he had 
reviewed the claims file. 

In June 2005, prior to deciding the claim for service 
connection for COPD on        the merits, the Board dismissed 
the appeal on receipt of notification that the veteran had 
passed away in April 2005.  

In conjunction with the present appeal, another letter was 
obtained from Dr. A.R.   in January 2006, reiterating his 
account of the medical history, along with tear gas exposure 
during service.  He stated that there was no question the 
sequence of events that led to the veteran's death was 
related to the initial exposure to toxic fumes in service.  
The record shows that this physician was present during the 
veteran's final hospitalization.  

A VA medical opinion is necessary to resolve whether the 
cause of the veteran's death is attributable to service, 
based upon a review of the comprehensive record. Whereas 
there was no documented gas exposure or respiratory 
complaints                   in service, his own assertions 
in this regard must be duly considered in view of             
Dr. A.R.'s indication that there were clinical findings 
consistent with claimed            gas exposure.  See e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing the competence of a lay affiant to report events 
within one's own observation, including where describing 
symptoms that support a later confirmed diagnosis by a 
medical professional).  An informed opinion to resolve this 
claim nonetheless should also encompass consideration of the 
entire claims file, including service and post-service 
treatment reports.  Thus, on remand a physician's opinion on 
the determinative medical issues indicated should be 
obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007). 

Also, during the pendency of this appeal, the Court issued a 
decision in             Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which set forth a heightened standard as to notice 
under the Veterans Claims Assistance Act (VCAA) with regard 
to a claim for Death and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A.          § 1310 (where premised 
upon service-connected or compensable disability).  
Generally, the notice provided must include: (1) a statement 
of the conditions,             if any, for which a veteran 
was service-connected at the time of his or her death;           
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  



Since in this case the veteran was not service-connected for 
any disability during  his lifetime, the first two criteria 
specified above in Hupp would not apply.                   A 
supplemental notice letter should be issued however, that 
clearly identifies the remaining basis upon which the 
appellant could attempt to establish entitlement to the 
benefit sought.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant another 
VCAA letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
all other applicable legal precedent.  
This additional letter must set forth 
discussion of the criteria for 
demonstrating entitlement to DIC benefits 
under 38 U.S.C.A. § 1310, as outlined in 
the Court's decision in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

2.	The RO should then obtain all documents 
pertaining to the veteran's receipt of 
disability benefits from the          
Social Security Administration, and 
associate these documents with the other 
evidence in his claims file. These records 
should include copies of any decision on 
the claim for disability benefits, as well 
as medical records used to make any 
determination regarding entitlement to 
such benefits.

3.	Then obtain a VA medical opinion from a 
qualified physician to resolve whether the 
cause of the veteran's death was 
etiologically related to service.  The 
claims folder must be made available for 
the examiner to review.   
The VA physician should indicate whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that the 
conditions that caused or contributed to 
the veteran's death were related to his 
military service, particularly to an 
alleged incident of hazardous gas exposure 
during a basic training exercise.  Also 
identify the extent to which a history of 
smoking was a factor that led to the cause 
of the veteran's death (on the basis of 
which VA law expressly precludes a grant 
of service connection).

In providing this opinion, it is requested 
that the designated physician indicate his 
or her consideration of the prior 
allegations of the veteran as to gas 
exposure,   the objective service 
treatment history, and the existing 
opinions of record from an April 2004 VA 
respiratory examiner, and Dr. A.R. 
(through January 2006 and earlier 
correspondence).  If an opinion cannot be 
rendered without resorting to pure 
speculation, explain why this          is 
not possible.   

4.	The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West,          11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claim for service connection for the 
cause of the veteran's death.        If 
the benefit is not granted, the appellant 
and her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



